948 F.2d 1337
292 U.S.App.D.C. 229
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Scott D. GLEICHER, Appellant,v.UNITED STATES GOVERNMENT, et al.
No. 91-5027.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1991.

1
Before MIKVA, Chief Judge, and SILBERMAN and RANDOLPH Circuit Judges.

ORDER

2
Upon consideration of the "Request for Appeal," which is construed as a motion for summary reversal;  the "Petition for Request for Writ of Habeas Corpus;"  the "Petition for Writ of Habeas Corpus;"  the "Petition for Return of Confiscated Materials;"  the "Motion to Request to Ask Court for Leave to Hearing on Confiscated Material;"  the "Petition to Request to Ask Leave of Court to Abolish Medical Research;"  the "Petition for Abolition of Medical Research;"  and the "Request for Case to be Heard Before Court;"  it is


3
ORDERED that the motion for summary reversal be denied.   It is


4
FURTHER ORDERED, on the court's own motion, that the district court's order filed January 30, 1991, be summarily affirmed.   The merits are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The district court properly concluded that appellant's claims lack an arguable basis in law and his factual allegations are clearly baseless, and therefore correctly dismissed the case pursuant to 28 U.S.C. § 1915(d).   See Neitzke v. Williams, 490 U.S. 319, 329 (1989).   It is


5
FURTHER ORDERED that all remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.